19-23649-rdd       Doc 268      Filed 10/09/19    Entered 10/09/19 11:00:07         Main Document
                                                 Pg 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK

                                       )
 In re:                                )                Chapter 11
                                       )
 PURDUE PHARMA L.P., et al.,           )                Case No. 19-23649 (RDD)
                                       )
       Debtors.                        )
                                       )
                                       )
                                       )
PURDUE PHARMA L.P., et. al.,           )
                                       )
       Plaintiffs,                     )                Adv. Pro. No. 19-08289 (RDD)
                                       )
       v.                              )
                                       )
COMMONWEALTH OF                        )
MASSACHUSETTS, et. al.,                )
                                       )
       Defendants.                     )
______________________________________ )

                                   APPEARANCE OF COUNSEL

To:       The clerk of the court and all parties of record

          I am admitted or otherwise authorized to practice in this Court, and I appear in this case

as counsel for the People of the State of California.

          By filing this appearance, the People of the State of California do not submit voluntarily,

or otherwise, to the jurisdiction of this Court. See, e.g. In re Feldman, 309 B.R. 422, (Bankr.

E.D.N.Y. 2004).

 Dated: ___Oct. 9, 2019____                        /s/ Judith A. Fiorentini
                                                   Supervising Deputy Attorney General
                                                   California Department of Justice
                                                   600 West Broadway, Suite 1800
                                                   San Diego, California 92101
                                                   Tel: (619) 738-9343
                                                   Fax: (619) 645-2271
19-23649-rdd    Doc 268     Filed 10/09/19    Entered 10/09/19 11:00:07        Main Document
                                             Pg 2 of 2


                                CERTIFICATE OF SERVICE

       I certify that on October 9, 2019, I caused a copy of the foregoing Appearance of Counsel

to be filed electronically and that this document is available for viewing and downloading from

the ECF system. Participants in the case who are registered CM/ECF users will e served by the

CM/ECF system.

                                                    /s/ Judith A. Fiorentini
                                                    Judith A. Fiorentini
